I am of the opinion that defendants should have been permitted to introduce testimony as to the agreement between the union and plaintiff.
The writing of May 26, 1947, is a "memorandum of Agreement confirm[ing] the verbal understanding" between various retail department stores of Minneapolis employing members of Local No. 596, whereunder they agreed to "observe and maintain conditions of employment relating [only] to rates of pay, daily and weeklywork hours of employment, and overtime rates of pay for those employees who are members of said Union, in accordance with theminimum standards existing under contract with said Union and the Floor Covering Industry of Minneapolis, Minnesota."
It is obvious that such memorandum did not extend to or cover all of the alleged agreement which defendants contended existed between the parties. By its language, it could not be construed as excluding agreements, whether oral or otherwise, between plaintiff and defendants relating to defendants' right to represent all employes in plaintiff's floor-covering department, or with reference to restrictions and rules which bound defendants' members and which, they asserted, plaintiff had recognized but subsequently violated.
Accordingly, defendants were within the recognized rules of evidence when they sought to introduce testimony tending to establish such agreements between defendants and plaintiff with respect to matters directly in issue in these proceedings. It would follow that the trial court erred in excluding such evidence on the ground that it varied the memorandum of May 26, 1947. See, Vaughan v. McCarthy, *Page 118 63 Minn. 221, 65 N.W. 249; Harding v. Texoleum Co. 154 Minn. 55,191 N.W. 394; Cargill Comm. Co. v. Swartwood, 159 Minn. 1,198 N.W. 536; Osterberg v. Section 30 Development Co.160 Minn. 497, 200 N.W. 738.
2. There is also substantial doubt in my mind that the evidence is sufficient to sustain the trial court's finding that defendant union was recognized by plaintiff as the bargaining agent for only those employes who were members of the union and had recognized the union only to that extent.
At the time the memorandum of May 26 was prepared and for many years prior thereto, all employes had been members of the union. Article IV of plaintiff's exhibit B-1 provides:
"* * * Under no circumstances nor at any time during the period of this agreement shall the Union furnish Union members to Employers who are not signatories to this agreement except to qualify such employer for the purpose of becoming a party to this agreement."
It is not contradicted that from the time the union was organized all of plaintiff's employes had been members thereof. It is not conceivable that this condition existed without the knowledge and active coöperation of plaintiff. Subsequent to the memorandum of May 26, 1947, plaintiff sent one of its employes to the union to arrange for its approval before he commenced work. All new employes in this department were referred to the union steward. The collective bargaining relationship had existed between plaintiff and the union for many years. This evidence, together with the trial court's refusal to admit testimony to establish that the union represented all employes of plaintiff's floor-covering department, in my opinion, might compel a contrary finding on this issue if a new trial were granted.
MR. JUSTICE PETERSON took no part in the decision of this case. *Page 119